Russell, C. J.
1. The instructions given the jury are not subject to exception upon the ground that they “did not set forth the contention or defense of the defendant,” or because they were “not adjusted to the facts of the case,” and “did not apply the law to the facts of the case, or the facts of the case to the law.” A written request, made at the proper time, might have required fuller instructions, but, in the absence of such a request, the charge was sufficiently full, and it was fair and adjusted to the issues and evidence.
2. The law of Georgia does not entitle a defendant in a criminal case to make more than one statement at his trial, as a matter of right. Permission to make an additional statement is a matter addressed to the discretion of the trial judge, and, unless there is a manifest abuse of this discretionary power, this court will not interfere therewith. There was no such abuse in the present case.
3. The evidence supports the verdict, and we And no error in the judgment refusing a new trial.

Judgment affirmed.


Broyles, J., not presiding.

Indictment for robbery; from Chatham superior court' — Judge Charlton. May 4, 1914.
. Shelby Myrich, for plaintiff in error.
Walter G. Hartridge, solicitor-general, contra.